DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 1-20 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on April 25, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by U.S. Patent No. 7,973,057, the grounds for rejection are moot in view of Applicant’s amendment and the rejection and claim objections have been withdrawn. 
	It is noted that withdrawn claims 9-20 have been rejoined (i.e., the full scope of the subject matter of claims 1-20 has been searched and examined in its entirety). 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 1, second page of the claim, line 3, a colon has been added to the end of the line or after “Group I”. 
In claim 3, the word “or” has been inserted in between the compounds “
    PNG
    media_image1.png
    129
    134
    media_image1.png
    Greyscale
” and “
    PNG
    media_image2.png
    90
    137
    media_image2.png
    Greyscale
”, in between the compounds “
    PNG
    media_image3.png
    84
    173
    media_image3.png
    Greyscale
” and “
    PNG
    media_image4.png
    100
    151
    media_image4.png
    Greyscale
”, in between the compounds “
    PNG
    media_image5.png
    84
    144
    media_image5.png
    Greyscale
” and “
    PNG
    media_image6.png
    101
    141
    media_image6.png
    Greyscale
”, and in between the compounds “
    PNG
    media_image7.png
    131
    128
    media_image7.png
    Greyscale
” and “
    PNG
    media_image8.png
    87
    131
    media_image8.png
    Greyscale
”.
REASONS FOR ALLOWANCE
The thalidomide analogs according to general formula I or pharmaceutically acceptable salts thereof, pharmaceutical compositions thereof and the method for inhibiting TNF-α activity, TNF-α synthesis, angiogenesis, inflammation, or a combination thereof of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the instant claims have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626